Title: To Thomas Jefferson from Henry Dearborn, 24 March 1804
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Sir,
            War Department March 24th. 1804
          
          I have the honor to propose for your approbation the following list of Promotions & appointments in the Army of the United States—
          Promotions—
          Capt. James Bruff to be promoted to the rank of Major in the Corps of Artillerists, vice, Majr. Richard S. Blackburn—deceased—
          
          First Lieut. Richard Whiley to be promoted to the rank of Capt., vice, Capt. James Bruff promoted—
          Second Lieut. Simon Owens to be promoted to the rank of first Lieut. in the First Regt. of Infty., vice, first Lieut. G. W. Stall—Resigned—
          Ensign James Porter to be promoted to the rank of second Lieut., vice, 2d. Lieut S. Owens, promoted—
          First Lieut. Peter P. Schuyler to be promoted to the rank of Capt. in the 2d. Regt. of Infty., vice, Capt George Salmon, deceased—
          Second Lieut. Richard Buck to be promoted to the rank of first Lieut. in the 2d. Regt. of Infantry, vice, first Lieut. Benjamin Wilkinson, Resigned—
          Second Lieut. Henry R. Graham to be promoted to the rank of first Lieut., vice, first Lieut. Peter P. Schuyler—promoted—
          Ensign William P. Clyma to be promoted to the rank of 2d. Lieut., vice, 2d. Lieut. Richard Buck—promoted—
          Ensign Reuben Chamberlin to be promoted to the rank of 2d. Lieut., vice, 2d. Lieut. Henry R. Graham—promoted—
          Appointments—
          Samuel Gates of Massachusetts and William Clark of Kentucky to be appointed Second Lieuts. in the Corps of Artillerists—
          John Roney of Pennsylvania & Hezekiah Johnson Jur. of Maryland to be appointed Ensigns in the first Regt. of Infty.—
          Robert Peyton of Virginia, John R. N. Luckett, & Benjamin S. Smoot of Maryland, James Bloodworth & Anthony Forster of North Carolina, Alfred Sebastian of Kentucky & George W. Sevier of Tennessee to be appointed Ensigns in the second Regt. of Infty.—
          Francis De. Masson to be appointed a teacher of the French language in the Corps of Engineers—
          Dennis Claude of Maryland, Richard Davidson & Hanson Catlett of Kentucky, Cornelius Baldwin of Virginia, George Hall of South Carolina & Hugh M. Hull of Georgia, to be appointed Surgeons Mates in the Army of the United States—
          Accept Sir, the assurances of my high respect & consideration—
          
            H. Dearborn
          
        